Citation Nr: 1753100	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  07-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a left leg disorder.


REPRESENTATION

Veteran represented by:	Lewis C. Fichera, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from June 1971 to March 1973.  Thereafter, he served in the Army Reserve.  This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Compensation under 38 U.S.C.A. § 1151 for a left leg injury was denied therein.  The Veteran appealed this determination.  He testified before the undersigned Veterans Law Judge at a hearing at the RO in September 2011.  In May 2012, the Board remanded this matter for additional development.  Review of the claims file at this time unfortunately reveals that adjudication still cannot proceed yet.  This matter accordingly is REMANDED for additional development once again.


REMAND

Substantial compliance with Board remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  In its May 2012 remand, one of the Board's directives was to make a determination as to whether or not each of the Veteran's left leg surgeries at private facilities was performed by a physician acting as a VA employee.  A memorandum documenting the efforts made in this regard and the information learned was to be added to the claims file.  Nothing of the sort exists, however.  The directive was acknowledged by the RO a few times, the last in a June 2015 deferred rating indicating it had not yet been completed.  The other uncompleted actions noted in this deferred rating were addressed thereafter.  It accordingly appears that failing to do so for the aforementioned was an oversight.  This oversight must be remedied.

If VA obtains a medical opinion, the duty to assist requires that it be adequate so that adjudication is fully informed.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A veteran's medical history therefore must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  All factual premises underlying the opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  It finally must consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.  Pursuant to the Board's May 2012 remand, the Veteran underwent a VA medical examination for his left leg in July 2015.  The directive for a VA medical opinion was fulfilled in May 2017.  This is in addition to a September 2008 VA medical examination, an April 2010 VA medical examination complete with opinion, and a private medical examination complete with opinion from March or April 2012 (conflicting dates were provided).

Important questions remain unclear despite these examinations and opinions.  Chiefly, the Board is unable to ascertain whether or not the Veteran has any additional disability due to VA surgery or treatment.  The April 2010 VA opinion found no non-neurological additional disability, but no other opinions address such a disability.  This is notwithstanding the remand directive to discuss the argument of the Veteran's representative that the Veteran's left leg would have made a better recovery but for VA's failure to provide timely rehabilitative treatment or failure to continue this treatment.  A neurological additional disability has been identified, characterized as foot drop in the May 2017 VA opinion and contracture of the left tibiotalar joint, Achilles' tendon, flexor hallucis, and toe flexors according to the 2012 private opinion.  However, it is unknown whether this is attributable to the Veteran's snowmobile accident or to the VA surgery or treatment the accident precipitated.  

Indeed, uncertainty in this regard specifically was noted with respect to foot drop in the May 2017 VA opinion.  The 2012 private opinion, in contrast, was certain that the contractures were caused by a lack of physical therapy.  No explanation as to how this conclusion was reached was provided, however.  Potentially contrary information further is available.  A VA treatment record dated in September 2005, a month after the Veteran completed a course of physical therapy, indeed references a knee contracture.  Contracture appears possible even while physical therapy is ongoing, in other words.  Answers to the aforementioned questions are needed before other questions, such as whether any additional disability is due to VA fault or to an event not reasonably foreseeable, can be answered.  In sum, arrangements must be made for another VA medical opinion.  

Based on the above, a REMAND is directed for the following:

1.  Determine whether or not Dr. G.R.H. was acting as a VA employee when he performed the September 2005 peroneal nerve release surgery on the Veteran at the University of Pennsylvania Hospital-and with respect to the October 2006 screw removal and manipulation surgery performed by this physician at the same facility.  Place a memorandum detailing the efforts taken in this regard as well as the information learned in the claims file.  

2.  After completion of the above, arrange for an appropriate VA examiner to render another medical opinion regarding the Veteran's left leg.  Whether another VA medical examination is needed is left to this examiner's discretion.  The examiner shall review the claims file, documenting such in a report to be placed therein.  The examiner then shall answer the following:

a.  Comparing the Veteran's condition immediately prior to and after, is it at least as likely as not (a 50% or greater probability) that the Veteran sustained any additional disability, whether neurological or otherwise, as a result of VA's failure to provide timely rehabilitative treatment, VA's failure to continue (early termination of ) rehabilitative treatment, the September 2005 peroneal nerve release surgery, or the October 2006 screw removal and manipulation surgery?  

If so, identify the additional disability or disabilities as fully as possible.  Consider the argument of the Veteran's representative that the Veteran's left leg would have made a better recovery had it not been for VA's failure to provide timely rehabilitative treatment and/or failure to continue it.  Also consider foot drop and contractures, to include of the tibiotalar joint, Achilles' tendon, flexor hallucis, and toe flexors.

b.  For each additional disability identified, is it at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in failing to provide timely rehabilitative treatment, in failing to continue (early termination of ) rehabilitative treatment, involving the September 2005 peroneal nerve release surgery, and/or involving the October 2006 screw removal and manipulation surgery?  

c.  Is it at least as likely as not that each additional disability was due to an event not reasonably foreseeable? The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not find to be an ordinary risk of the treatment provided. 

Each opinion shall consist of clear conclusions with supporting evidence and a reasoned explanation connecting them.  A copy of, or at least a citation to, any medical literature referenced lastly shall be provided by the examiner.

3.  Finally, readjudicate this matter.  Issue a rating decision if the determination is favorable to the Veteran and a supplemental statement of the case (SSOC) if the determination is unfavorable to him.  Place a copy of the rating decision and/or SSOC in the claims file, and provide a copy to the Veteran and his representative.  Allow them time to respond to a SSOC before processing for return to the Board.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for any scheduled VA medical examination, for example, may impact the determination made.  38 C.F.R. § 3.655 (2017).  The Veteran also is advised that he has the right to submit additional argument along with additional evidence, whether himself or through his representative.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This matter finally must be afforded prompt treatment.  Indeed, all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) are to be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision on the merits of this matter by the Board.  38 C.F.R. § 20.1100(b) (2017).

